Title: From Alexander Hamilton to Elias Boudinot, 26 July 1778
From: Hamilton, Alexander
To: Boudinot, Elias


Head Quarters [White Plains, New York] July 26th. 1778
Dr. Sir,
I have had the pleasure of receiving your favour of the  instant. Baron Steuben will do me the honor to deliver you this. He waits upon Congress in a temper, which I very much regret—discontented with his situation—and almost resolved to quit the service. You know we have all the best opinion of this Gentleman’s military merit, and shall of course consider his leaving the army as a loss to it. Whether any expedient can be adopted, to reconcile difficulties, and retain him in the service at the same time, that no disgust is given to others, who ought not to be disgusted I cannot certainly determine. But I should conceive it would not be impossible to find such an expedient. You have no doubt heard while you were with the army, of the obstacles thrown in his way by many of the General officers, excited to it by Lee and Miffling as I believe, in the execution of the Inspectorship; and you have, it is equally probable, heard, of the arrangement the General was in a manner obliged to adopt, to silence the clamours which existed among them, and place the Inspectorate upon a footing more conformable to their ideas. The opposition the Baron met with in this case was one cause of dissatisfaction to him. In our march from Brunswick, as the Baron was unemployed and there was a great deficiency of General officers, not withstanding the ideas of the army are against giving a command in the line to a person vested with an office similar to that held by him, The General ventured to give him the temporary command of a division, during the march, in consequence of which the command of a wing devolved upon him. This was a source of offence to many. When we came near the White plains, The General thanked him in general orders for his services, and requested he would resume the exercise of his former office. To this, on account of the opposition he had already met with, and from the original plan for the Inspectorship being mutilated, he discovered very great disinclination, and expressed a desire to preserve a command in the line, and from some conversation we have had together I apprehend, he means to resign his present appointment if he cannot have a command suited to his rank annexed to it. You will see by the General’s letters what are his sentiments both with respect to the duties of the Inspectorship and the Barons holding a command in the line. Far be it from me to wish to contravene his views; you may be assured they cannot be essentially departed from without very serious inconvenience. But if any thing could be done consistent with them to satisfy the Baron, it would be extremely desireable. Perhaps the principle on which the General’s arrangement is formed may be preserved and at the same time, the objects of the Inspectorship enlarged, so as to render it a more important employment. Perhaps a resolution of Congress giving the Baron a right to be employed on detachments, might, for the present, compensate for the want of a permanent command in the line, and might not be disagreeable to the officers. You can sound him on these heads. I need not caution you, that this is a matter of great delicacy and importance, and that every step taken in it ought to be well considered.
I am with the greatest regard and esteem   Dear Sir   Your Most Obedt
A Hamilton
